



SEPARATION AGREEMENT AND GENERAL RELEASE


This Separation Agreement and General Release (“Agreement”) is hereby entered
into on February 14, 2020 by and between Leslie D. Campbell (“Executive”) and
Diversicare Healthcare Services, Inc. (formerly known as Advocat Inc.),
(hereinafter referred to as the “Company”) (collectively referred to hereinafter
as “the Parties”).


WHEREAS, Executive and the Company entered into an Employment Agreement
effective as of January 1, 2013 (“Employment Agreement” attached as Exhibit A);


WHEREAS, Executive and the Company have agreed that Executive’s employment in
her role as Executive Vice President and Chief Operating Officer of the Company
will end, effective March 31, 2020 (the “Separation Date”); and


WHEREAS, the Parties agree that Executive’s separation from employment with the
Company does not constitute a Without Cause Termination or a Constructive
Discharge, as those terms are defined in the Employment Agreement; and


WHEREAS, the Company and Executive do not anticipate that there will be any
disputes between them or legal claims arising out of Executive’s separation from
employment with the Company, but nevertheless, desire to ensure a completely
amicable parting and to settle fully and finally any and all differences or
claims that might arise out of Executive’s employment.


NOW, THEREFORE, it is hereby agreed that:


1.Payment Upon Separation. On the next regularly scheduled pay day following the
Separation Date, the Company shall pay to Executive: (i) any earned or accrued,
but unpaid Base Salary through the Separation Date; and (ii) any unreimbursed
business expenses accrued through the Separation Date. The Company will deduct
normal withholdings for federal and state income taxes and payroll taxes.
Executive acknowledges that she is not owed any additional compensation,
benefits, or payment by virtue of her employment, or termination of employment,
except as provided pursuant to any benefit plans in which Executive has
participated. Notwithstanding any other provision of the plans or programs
constituting the benefits described herein or the Employment Agreement, any
expenses or other fringe benefits that are deemed deferred compensation as
defined in Section 409A shall be reimbursed or provided in accordance with
Section 1.409A-3(i)(1)(iv) of the Treasury Regulations.


2.Separation Benefits. In exchange for the general release of claims and other
good and valuable consideration, and only after execution of this Agreement, the
Company agrees to pay and provide to Executive the following Benefits:


a.    The Company shall pay Executive in a lump sum an amount equal to $187,500,
subject to final approval by the compensation committee, representing all
outstanding 2019 incentive compensation, from which all proper taxes and
withholdings will be taken, payable on or before March 15, 2020.


b.    The Company will narrow Executive’s obligations to the Company under
Section IX of the Employment Agreement as described in Section 10 herein.


c.    Executive agrees that the Benefits are in addition to any compensation,
benefits, or privileges Executive has earned from the Company. Executive further
agrees that she is not entitled to the Benefits under any provision of the
Employment Agreement and she would not be entitled to the Benefits but for
Executive’s execution of this Agreement.


3.    General Release of Claims. (a) In consideration for the Company’s payment
of the Benefits to the Executive as set forth in this Agreement, and for other
good and valuable consideration, the Executive hereby releases and forever
discharges the Company and each of its predecessors, assigns, former and current
executives, representatives, partners, owners, parent companies, subsidiaries,
affiliates, including any and all persons acting with any of them (collectively
“Releasees”), from any and all causes of action, covenants, contracts, bonuses,
agreements, claims, charges, complaints and demands whatsoever in law or equity,
which the Executive (and the Executive’s heirs, executors, administrators,
successors and/or assigns) may now have or hereafter may have had by reason of
any matter, arising out of the Executive’s employment with the Company and the
termination thereof, up to and including the date of this Agreement, except for
the rights and obligations created by this Agreement.


(b) Without limiting the generality of the foregoing, this Agreement is intended
to and shall release Releasees from any and all claims, whether known or
unknown, which the Executive ever had or may have against any Releasee with
respect to the Executive’s employment, the terms and conditions of that
employment, and/or the termination thereof, including without limitation those
arising under the Civil Rights Act of 1866, 42 U.S.C.A. Section 1981, the Civil
Rights Act of 1964, as amended, 42 U.S.C.A. Section 2000e, et seq., 29 U.S.C.A.
Section 645 et seq., the National Labor Relations Act, 29 U.S.C.A. Section 151
et seq., the Fair Labor Standards Act, 29 U.S.C.A. Section 201 et seq., the
Labor Management Reporting and Disclosure Act of 1959, as amended, 29 U.S.C.A.
Section 401 et seq., the Americans with Disabilities Act, 42 U.S.C.A. Section
14501, et. seq., and the Genetic Information Nondiscrimination Act (GINA), all
claims under the Family and Medical Leave Act (FMLA), and/or any other federal,
state, or local human rights, civil rights, wage-hour, pension, or labor laws,
rules and/or regulation, public policy, contract or tort law, including any and
all claims for attorneys’ fees, costs, disbursements, or any action similar
thereto.


4.    Covenant not to Sue. Executive hereby covenants and agrees not to file,
commence or initiate any suits, grievances, demands or causes of action against
the Releasees based upon or relating to any of the claims released and forever
discharged pursuant to this Agreement. In accordance with 29 C.F.R. §
1625.23(b), this covenant not to sue is not intended to preclude Executive from
bringing a lawsuit to challenge the validity of the release language contained
in this Agreement. If Executive breaches this covenant not to sue, she hereby
agrees to pay all of the reasonable costs and attorneys’ fees actually incurred
by the Releasees in defending against such claims, demands or causes of action,
together with such and further damages as may result, directly or indirectly,
from that breach. Moreover, Executive agrees that she will not persuade or
instruct any person to file a suit, claim or complaint with any state or federal
court or administrative agency against the Releasees. The Parties agree that
this Agreement will not prevent Executive from filing a charge of discrimination
with the Equal Employment Opportunity Commission (“EEOC”) or otherwise
participating in an EEOC investigation, provided that if the EEOC or any third
party obtains an award of damages from the Company on Executive’s behalf,
Executive agrees to turn over any such amounts to the Company.


5.    No Admission of Wrongdoing or Liability. Nothing contained in this
Agreement shall constitute, or be construed as or is intended to be an admission
or an acknowledgment by the Releasees of any wrongdoing or liability, all such
wrongdoing and liability being expressly denied.
 
6.    Confidentiality. Executive agrees to maintain absolute confidentiality and
secrecy concerning the terms of this Agreement and will not reveal, or
disseminate by publication in any manner whatsoever this document or any matters
pertaining to it to any other person, including but not limited to any past or
present executive, officer or director of the Company or any media
representative except as required by legal process. This confidentiality
provision does not apply to communications necessary between immediate family
members or legal and financial planners or tax preparers who are also bound by
this confidentiality provision.


7.     Cooperation. Executive acknowledges and warrants that Executive is not
aware of, or that Executive has fully disclosed to the Company in writing, any
matters for which Executive was responsible or which came to Executive’s
attention as an employee of the Company that might give rise to, evidence or
support any claim of illegal or improper conduct, regulatory violation, unlawful
discrimination, retaliation or other cause of action against Company or any
other Releasee. The Executive shall cooperate with the Company and assist the
Company on litigation matters following the date hereof, at the expense of the
Company.
8.    Non-Disparagement. The Parties agree that they shall refrain from engaging
in any conduct, verbal or otherwise, that would disparage, harm, or adversely
affect the reputation of the other. Such conduct shall include, without
limitation, any negative statements made verbally or in writing by either party
about the other to any person or entity. This provision shall not be interpreted
to prohibit either party from testifying truthfully in a legal proceeding if
compelled to appear by a lawfully issued subpoena or court order. Further,
nothing in this Agreement is intended to prohibit Executive from making accurate
good faith reports to government agencies with oversight authority over the
Company.


9.    Company Property. All records, files, lists, including computer generated
lists, data, drawings, documents, equipment and similar items relating to the
Company’s business that Executive generated or received from the Company remains
the Company’s sole and exclusive property. Executive agrees to promptly return
to the Company all property of the Company in her possession. Executive further
represents that she has not copied or caused to be copied, printed out, or
caused to be printed out any business documents or other business material
originating with or belonging to the Company. Executive additionally represents
that she will use her best efforts to not retain in her possession any such
documents or other business materials, and if despite such efforts she in the
future discovers such documents or business materials, she will destroy them.


10.     Restrictive Covenants. Executive acknowledges that she entered into
restrictive covenants with the Company in Section IX of the Employment
Agreement, and that in accordance with the terms of the Employment Agreement,
she is subject to those obligations as they remain in full force and effect
following separation of her employment with the Company according to their
terms. Notwithstanding the foregoing, Executive and Company agree to limit the
geographic scope of the Non-Competition Provisions to include only the
Metropolitan Nashville area. All other restrictive covenants in Section IX of
the Employment Agreement, including but not limited to, covenants regarding
competition, confidentiality, non-hiring (without the consent of the Company),
and non-solicitation (without the consent of the Company, it being noted that
the Company consents to the solicitation and hiring of Gail Geisenhoff), remain
in full force and effect.


11.    Breach of Agreement. If either party brings a claim for breach of the
terms of this Agreement, the prevailing party shall be entitled to its
reasonable attorneys’ fees and expenses incurred in the prosecuting or defending
such an action. This Agreement is to be governed by the laws of the State of
Tennessee. The Parties agree that venue and jurisdiction for any legal action
arising out of or in connection with this Agreement shall be exclusively with
courts of the State of Tennessee located in Davidson County, Tennessee or the
United States District Court for the Middle District of Tennessee.


12.    Binding Effect. This Agreement shall be binding upon and inure to the
benefit of Executive and the Company, and their officers, directors, executives,
agents, legal counsel, heirs, successors and assigns.


13.    Warranties/Representations. Executive hereby warrants and represents
that:


A.
She has carefully read and fully understands the comprehensive terms and
conditions of this Agreement and the releases set forth herein;



B.
She is executing this Agreement knowingly and voluntarily, without any duress,
coercion or undue influence by the Company, its representatives, or any other
person;



C.
She has been informed of her right to consult with legal counsel of her own
choice before executing this Agreement;



D.
She has pending no claim, complaint, grievance or any document with any federal
or state agency or any court seeking money damages or relief against the
Company;



E.
The Benefits recited above constitute good and valuable consideration;



F.
She is fully satisfied with the terms and conditions of this Agreement
including, without limitation, the consideration paid to her by the Company;



G.
She is not waiving rights or claims that may arise after the date this Agreement
is executed; and



H.
Except as specifically provided herein, she has been paid all compensation owed
to her by the Company.



14.    Entire Agreement; Severability of Terms; Attorneys Fees. This Agreement
contains the entire understanding of the Parties as to the subject matter hereof
and supersedes all prior and contemporaneous oral and written agreements and
discussions with respect to the subject matter hereof, with the exception of the
provisions of Sections IX and X of the Employment Agreement, which remain in
full-force and effect, subject to the provisions of Section 10 of this
Agreement. In executing this Agreement, neither party relies on any term,
condition, promise, or representation other than those expressed in this
Agreement, including Exhibit A to this Agreement. This Agreement may be amended
or modified only by an agreement in writing, signed by both Parties. If any
provision of this Agreement is determined to be invalid or otherwise
unenforceable, then that invalidity or unenforceability will not affect any
other provision of this Agreement, which will continue and remain in full force
and effect.


15.    Counterparts; Electronic Signatures.  This Agreement may be executed by
facsimile and/or electronic signature in two or more counterparts, each of which
shall be deemed an original, but all of which when taken together shall
constitute one and the same instrument.  Facsimile and electronic signatures
shall, for all purposes, be treated as originals.


[Signatures follow on next page.]






























































Dated: February 14, 2020         __/s/ Leslie D. Campbell____________________
LESLIE D. CAMPBELL




Dated: February 14, 2020
DIVERSICARE HEALTHCARE SERVICES, INC.



By: __/s/ James R. McKnight, Jr. _____________
JAMES R. MCKNIGHT, JR., CHIEF EXECUTIVE OFFICER                 



EXHIBIT A
Employment Agreement
27683977.v1



